OPINION — AG — ** CONFISCATED LIQUOR ACT — PROCEDURES ** QUESTIONS ASKED IN THIS OPINION: (1) HOW MAY THE COURT DETERMINE WHAT CONFISCATED LIQUOR IS NOT CAPABLE OF BEING SOLD ? (2) MAY THE SHERIFF, A ANTICIPATION OF THE COSTS OF FINDING A BUYER DRAW FROM THE COURT CLERK AN ADVANCE OF FUNDS. BASED ON THE SHERIFF'S ESTIMATE OF THE AMOUNT ? OR MAY THE SHERIFF PAY SALE EXPENSE FROM HIS OWN PERSONAL FUNDS, LATER FILING A CLAIM THEREOF ? (3) MAY THE SHERIFF (IN MAKING SALES) DETERMINE " THE BEST PRICE " IN ANY MANNER THAT HE MAY SEE FIT; AND SHOULD HE SELL " AT PUBLIC AUCTION, REQUEST SEALED BIDS, OR SIMPLY ACCEPT ORALLY THAT OFFER WHICH HE CONSIDERS BEST ? (4) WHAT AUTHORITY, IF ANY, HAS THE SHERIFF TO APPOINT OR HIRE " A RESIDENT AGENT " IN ORDER TO MEET THE REQUIREMENTS OF THE LAWS OF NEIGHBORING (OR OTHER) STATES ? CITE: 37 Ohio St. 101 [37-101], 37 Ohio St. 108 [37-108], OPINION NO. DECEMBER 12, 1049, OPINION NO. DECEMBER 6, 1949 (PURCHASER, LIQUOR SHIPMENTS, OCCUPATIONAL TAX, 26 U.S.C.A. 3251, 26 U.S.C.A. 3253, TAX STRIP, ALCOHOLIC BEVERAGE) (MAC Q. WILLIAMSON)